Appellant was charged with, and convicted of, the offense of "practicing the profession of civil engineering" without having first taken out and paid for a license, etc. Compiled Revenue Laws of 1929, page 255, schedule 61 of section 334 (Acts of Ala. 1927, pp. 139, 155, § 10).
All the evidence, however, and all the tendencies of the evidence, went to show, and to show only, that appellant was acting, etc., merely as a "surveyor."
Doubtless "civil engineers" must, at times, be "surveyors."
But it in no wise follows that a "surveyor" must be a "civil engineer." See unpublished opinion of the Attorney General, by Assistant Attorney General Moore, under date of July 7, 1931, addressed to Hon. H. L. Stutts, probate judge of Lauderdale county.
For the error in refusing to give to the jury the duly requested affirmative charge to find in appellant's favor, the judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.